DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites: “wherein a change in target position is determined by… calculating a required change in the target position of the roller unit” – it is unclear how the required change” is connected back to the “change” that is to be determined on line 7. From the specification, it appears the “change” and “required change” are different, but the claim state the “change” is determined by calculating only a “required change.”
With regards to claim 9, there is insufficient antecedent basis for “the necessary change (in the target position)” and “new changed target position.” It is unclear if the “new changed target position” is meant to refer to one of the previously recited changed target position of if it is an additional position.

Examiner notes that no art has been applied to claims 8 and 9 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2017/0239700).
With regards to claim 7, Mueller discloses a method for operating a roll stand (3) during stepped rolling of a metal strip (1), wherein an outfeed-side strip accumulator (10) with at least one roller unit (10, 15, 16) and an upcoiler (8) are arranged downstream of the roll stand, the method comprising: 
feeding the metal strip (1) into the roll stand (3) on an infeed side; 
stepped rolling of the metal strip in the roll stand (3) such that a leading and a trailing section (Y, Z) of the metal strip have different thicknesses with a difference in thickness [at least paragraph 0036];
passing the metal strip (1) through the outfeed-side strip accumulator (10); and
coiling of the metal strip having the different thicknesses downstream of the strip accumulator (10) into a coil by the upcoiler (8);
controlling a position of the roller unit (10, 15, 16) of the outfeed-side strip accumulator  to individually predetermined target positions respectively for the leading and the trailing section of the metal strip [at least paragraph 0029]; and
controlling an outfeed-side strip tension of the metal strip (1) with the upcoiler (120) as an actuator to a predetermined outfeed-side target strip tension.
With regards to claim 10, Mueller discloses wherein a drag reel (7) for providing the metal strip is arranged on the infeed side of the roll stand (3), and 
wherein at least one infeed-side strip accumulator (9, 13, 14) for the metal strip is arranged between the drag reel (7) and the roll stand (3), 
wherein the method further comprises the following steps: 
controlling a rotational speed of the drag reel (7) to a predetermined winding target speed [paragraphs 0026 and 0032]; and 
controlling an infeed-side strip tension of the metal strip (1) to a predetermined infeed-side target strip tension with the infeed-side strip accumulator (9) as an actuator [paragraphs 0028].
With regards to claim 11, Mueller discloses wherein the metal strip (1) fed into the roll stand (3) on the infeed side has a constant initial thickness [paragraph 0026].
With regards to claim 12, Mueller discloses wherein the metal strip is cold-rolled during the stepped rolling [paragraphs 0025, 0026, 0032]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/            Primary Examiner, Art Unit 3725